                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS



MARK BRADER,                      )
                                  )
                 Plaintiff,       )            CIVIL ACTION NO.
                                  )            16-cv-10889-DPW
v.                                )
                                  )
BIOGEN INC.,                      )
                                  )
                 Defendant.       )


                        MEMORANDUM AND ORDER
                            March 4, 2019
     Plaintiff Dr. Mark Brader brings this suit against his

former employer, Biogen Inc., alleging disability discrimination

and negligent infliction of emotional distress.        Discovery

having been completed, Biogen Inc. now moves for summary

judgment.

                               I. BACKGROUND

A.   Factual Background

     1.     Relevant Parties

     Defendant, Biogen Inc., is a pharmaceutical company that

develops, markets, and manufactures therapies for people living

with serious neurological, autoimmune, and other rare diseases.

     Alphonse Galdes was employed by Biogen as the Senior Vice

President of the Technical Development (“TD”) department in

Biogen’s Pharmaceutical Operations and Technology (“PO&T”)

division.   In that role, Dr. Galdes oversaw several Biogen
groups, including the Protein Pharmaceutical Development (“PPD”)

group.

     Jessica Ballinger was employed by Biogen as a Senior

Director responsible for PPD.   She reported directly to Dr.

Galdes.   Andrew Weiskopf was employed by Biogen as a Director in

PPD and reported to Ms. Ballinger.

     Andrea Sinclair was employed in the Human Resources (“HR”)

department at Biogen and was the HR employee primarily assigned

to provide HR support to the PPD.

     Plaintiff, Dr. Mark Brader, worked for Biogen from October

8, 2007 until November 6, 2015.   He was employed as a Principal

Scientist in PPD.   Dr. Weiskopf was his direct supervisor from

July 2013 until his employment with Biogen ended.   Dr. Brader’s

previous supervisor was Mariana Dimitrova.

     2.    Biogen’s Policies

     Biogen provides its employees with a document entitled

“Values in Action Code of Business Conduct” (“Code”).   The

document instructs employees to “[p]romptly report concerns

about possible violations of laws, regulations, this Code and

policies to your supervisor” as one of every employee’s

responsibilities.   Responsibilities for managers include that

“[n]o matter who the allegation involves, [the manager] must

report it without exception.”   The Code also states, in its

“Harassment-free workplace” section, that all employees “have

                                  2
 
the right to work in an environment that is free from

intimidation and harassment.”

     Biogen also provides its employees with a Non-

Discrimination and Non-Harassment Policy (“Policy”).    The Policy

states that “Biogen is committed to providing a workplace free

of unlawful harassment and discrimination.   The document

provides that “[s]upervisors and managers must immediately

report any alleged or perceived incidents or discrimination or

harassment (whether or not the incident occurs in his or her

area of responsibility).”

     Both the Code and the Policy set forth a non-retaliation

policy.   The Code states that Biogen does not tolerate

“[t]hreatening, intimidating, coercing, or retaliating against

those who report their concerns – anywhere, anytime, for any

purpose.”   The Policy provides that “Biogen will not knowingly

permit any retaliation against any employee who complains in

good faith, of discrimination or harassment or who participates

in an investigation.   It is a violation of this Policy, and

unlawful, to retaliate against [such] employee.”

     Biogen has a separate “ADA Non-Discrimination and

Accommodation Policy” (“ADA Policy”) that states “Biogen is

committed to fulfilling its obligations under the Americans with

Disabilities Act (“ADA”) and it is the Company’s policy to hire,

train, promote, compensate, and administer all employment

                                 3
 
practices without regard to disability.   Discrimination against

job applicants or employees because they are disabled is

prohibited and will not be tolerated by Biogen.”

     Biogen also maintains a Global Investigations Protocol

(“GIP”) setting forth its “procedures for the reporting,

evaluation, and tracking of matters that potentially require

internal investigation by Biogen Idec or its affiliates and sets

forth guidelines for the conduct and documentation of resulting

internal investigations.”   The GIP “applies to matters involving

potential violations of law, Biogen Idec’s Code of Conduct, or

other significant internal policies by Biogen Idec personnel or

individuals acting on Biogen Idec’s behalf.”

     3.     Dr. Brader’s June 18, 2014 Presentation and its
            Feedback

     On June 18, 2014, Dr. Brader gave a presentation to the PPD

group.    The presentation was a technical review showcasing the

work he and his team had accomplished over the previous years.

Dr. Brader’s presentation was mostly comprised of slides that he

had previously presented both internally at Biogen and

externally.   Dr. Brader was especially focused on this

presentation because while he was on leave for back surgery, Dr.

Weiskopf informed him that TD senior management would be in




                                  4
 
attendance.1                            At the same time, Dr. Brader was aware that he was

being considered for a promotion to director.

              Following the presentation, Dr. Brader’s former manager,

Dr. Dimitrova, expressed some concerns to Dr. Weiskopf about Dr.

Brader’s presentation.                                         Dr. Weiskopf shared Dr. Dimitrova’s

feedback with Dr. Brader during a meeting on Friday, June 20,

2014.               Dr. Brader claims that Dr. Weiskopf made “objectionable

statements” that he “couldn’t understand” about his presentation

when they met, calling his presentation “terrible,” and stating

that Dr. Brader’s presentation had insulted PPD and Dr.

Dimitrova and was used inappropriately to present Dr. Brader’s

personal views and agenda.                                        Dr. Brader further states that Dr.

Weiskopf’s comments were absurd and nonsensical, leaving him

bewildered and confused by this sudden and malicious criticism.

              Dr. Brader asked Dr. Weiskopf to meet to discuss the

feedback several times between their initial meeting on June 20,

2014 and June 30, 2014, and, in fact, met with Dr. Weiskopf

multiple times during this period.                                         Dr. Brader characterized Dr.

Weiskopf’s feedback with respect to his June 18, 2014

presentation as “harassment.”                                        He testified that Dr. Weiskopf’s

feedback and conduct was offensive because it insulted him and

was, in his view, “blatantly and obviously false.”                                        When he was


                                                            
1 TD senior management did not attend the presentation on June
18, 2014.
                                                                       5
 
asked what he thought was Dr. Weiskopf’s motivation, Dr. Brader

testified that he did not know and that he could only

“speculate” as to Dr. Weiskopf’s motivation.      He also testified

that he was unaware of Ms. Ballinger’s motivations during this

time period.

        4.   Dr. Brader’s Concerning Behavior

        In the weeks following his presentation, Dr. Brader’s wife

began to notice negative changes in his mental health.      On

Sunday, June 29, 2014, Dr. Brader ran into Ms. Ballinger and her

husband, who is also employed at Biogen, during a walk in

Lexington, where they both live.       Ms. Ballinger was concerned

that Dr. Brader was not “himself” during this interaction and it

appeared there was “something not right” with him.      Later that

day, Dr. Brader emailed both Dr. Weiskopf and Ms. Ballinger

seeking to meet further with them about the feedback he had

received regarding his presentation.      Based on her encounter and

the emails Dr. Brader later sent to both Ms. Ballinger and Dr.

Weiskopf, Ms. Ballinger became concerned about Dr. Brader.       The

next day, Ms. Ballinger and Dr. Weiskopf informed Ms. Sinclair

about their concerns with Dr. Brader’s behavior.

        5.   Meetings on June 30, 2014

        Dr. Brader met with Dr. Weiskopf on the morning of June 30,

2014.    This meeting was requested by Dr. Brader.    During the

meeting, Dr. Brader asked Dr. Weiskopf to “stop harassing” him

                                   6
 
and, specifically, objected to Dr. Weiskopf’s criticisms of his

June 18, 2014 presentation.   When Dr. Weiskopf would not agree

that his criticisms of Dr. Brader were “inappropriate or

unfair,” Dr. Brader asked two colleagues to join the meeting.

Dr. Brader indicated to the two colleagues that he and Dr.

Weiskopf were having “a disagreement about [his] performance or

[his] technical presentation, a disagreement that [he was]

having difficulty understanding,” and he wanted their help in

“understand[ing] what [Dr. Weiskopf was] trying to communicate

to [him].”

     Dr. Brader claims that he did not feel safe during this

meeting because Dr. Weiskopf would not change his criticisms of

his presentation.   Dr. Brader testified that while Dr. Weiskopf

did not make any movement that made him fear for his physical

safety, his “body language,” “hostile persona,” and

unwillingness to change his view on Dr. Brader’s presentation

made Dr. Brader feel unsafe and “very concerned.”

     After meeting with Dr. Weiskopf, Dr. Brader emailed Ms.

Ballinger.   Shortly thereafter, around 2:30 PM, Dr. Brader met

with Ms. Ballinger at the Starbucks on Biogen’s campus.    Ms.

Ballinger described Dr. Brader as “agitated” and jumbled and

noticed that he kept putting his hands in and out of his

pockets.   Dr. Brader told Ms. Ballinger that he considered Dr.

Weiskopf’s criticisms of his presentation as harassment,

                                 7
 
including the “way [Dr. Weiskopf] chose to conduct [his]

performance review and the way in which he communicated to

[him].”      Dr. Brader testified that he did not know the reason,

motivation, or basis for what he characterized as Dr. Weiskopf’s

“harassment” of him.     During the meeting, Ms. Ballinger asked

Dr. Brader why he did not feel safe, but Dr. Brader could not

provide her with a clear response.         After the meeting, Ms.

Ballinger reported on what had happened during the meeting to

Ms. Sinclair.     At Ms. Sinclair’s request, Ms. Ballinger emailed

Dr. Brader to confirm information on the employee assistance

program and to connect him with Ms. Sinclair to follow-up on any

concerns about feeling safe at work.

        6.    Emails from Dr. Brader

        After his meeting with Ms. Ballinger, Dr. Brader began to

send a series of emails to Ms. Sinclair, Ms. Ballinger, Dr.

Weiskopf, and other Biogen employees on June 30 and July 1,

2014.    Dr. Brader testified that he believed by this point that

he was having some type of mental health episode.        The emails

sent were, for the most part, incoherent.        Certain of the emails

generally stated that Dr. Brader did not feel safe at work.

        On June 30, 2014, at 4:45 PM, Dr. Brader sent an email to

Ms. Sinclair.     At 4:52 PM, he sent an email to Ms. Ballinger and

Dr. Weiskopf.     In these emails, he stated that he does not feel

safe at work.     He sent an email to Ms. Sinclair at 5:31 PM.      The

                                       8
 
email is full of incomplete thoughts and is unclear.      Two

minutes later, at 5:33 PM, he sent another email to Ms.

Sinclair, indicating that it was his first “normal” email of the

day.   Within thirty seconds, he sent another email to Ms.

Sinclair with only a subject line that read “I do not feel safe

at work.”   In response to this email, Ms. Sinclair sent an email

to Dr. Brader at 5:50 PM.   In that email, Ms. Sinclair referred

Dr. Brader to Biogen’s Employee Assistance Program.    She

included, “It is important that our employees feel safe at

work.”

       While he was emailing Ms. Sinclair, Dr. Brader was also

responding to an email sent by an external collaborator at New

York University.   He told the external collaborator that he had

“a small HR issue right now to deal with.”   When he was further

pressed on the issue by the external collaborator, Dr. Brader

responded that he “told [his] supervisor that [he did not] feel

safe.”   [Id.].   He copied Ms. Sinclair in that email.   In

response, Ms. Sinclair sent an email to Dr. Brader, copying Ms.

Ballinger, requesting that they “connect tomorrow before [he]

respond[s] to further e-mails.”

       On that same day at 9:38 PM, Dr. Brader sent a reply to Ms.

Sinclair and copied Dr. Weiskopf, Dr. Galdes, and Ms. Ballinger.

Dr. Brader claimed he “need[ed] to get a message to [Biogen’s

Chief Executive Officer (“CEO”)]” and that he was “upset.”      A

                                  9
 
few minutes later, at 9:55 PM, Dr. Brader sent an email to Dr.

Weiskopf, Dr. Galdes, Ms. Sinclair, and Ms. Ballinger and copied

several Biogen employees.    The email was directed to Dr. Galdes.

At 11:14 PM, Dr. Brader sent another email to Ms. Sinclair but

copied several other Biogen employees, including Ms. Ballinger

and Dr. Weiskopf.   He again requested to meet with Biogen’s CEO

and indicated that he was “not feeling 100.”

     On July 1, 2014, at 3:01 AM, Dr. Brader sent an email to

Dr. Weiskopf and copied Ms. Sinclair and two additional Biogen

employees, including Brian Fahie, Dr. Brader’s “mentor.”     In

this email, Dr. Brader indicated that he would “see a mental

health professional asap” and that he had “been described as

mentally unstable by [his] supervisor and senior director.”       At

7:24 AM, Dr. Brader sent Dr. Galdes an email.   He noted that

“there is something terribly wrong with PPD.”   He further

indicated that he recently sought “treatment for possible PTSD.”

Dr. Brader also stated that he would “plead insanity.”

     In response to Ms. Sinclair’s email to him at 7:43 AM

indicating that she would call his home phone or cell phone at 8

AM, he sent an email at 7:54 AM and copied Dr. Weiskopf.     In

this email, Dr. Brader stated that he was “directly called crazy

by [his] senior director.”   He also wrote that he was “unusually

angry, but calm.”   At 10:41 AM, Dr. Brader sent an email to Ms.

Sinclair, Dr. Galdes, and Dr. Weiskopf, copying Ms. Ballinger

                                 10
 
and several other Biogen employees.       The email listed 41 bullet

points, the first one which included, “Yes I retruly [sic] am

wondering whether I have a mental health issue.”

     Ms. Sinclair spoke with Dr. Brader on July 1, 2014 in an

effort to understand why he did not feel safe at work.      Dr.

Brader responded to Ms. Sinclair that he did not feel safe at

work because of a dispute over performance feedback that he had

been given by Dr. Weiskopf and Ms. Ballinger.      Ms. Sinclair

offered Dr. Brader Biogen’s confidential Employee Assistance

Program.   Eventually, Ms. Sinclair was able to speak to Dr.

Brader’s wife, who confirmed that Dr. Brader had been

hospitalized.    On the morning of July 1, 2014, Dr. Brader’s wife

emailed to express her appreciation for Ms. Sinclair’s

assistance.

     On July 7, 2014, while hospitalized, Dr. Brader sent two

other largely incoherent emails to a lengthy list of Biogen

employees.    These emails asked for Biogen’s assistance and

stated that he was “scared.”    Dr. Brader did not mention the

words “harassment” or “discrimination” in these emails.      Rather,

his focus remained on the feedback he received on June 18, 2014

concerning his presentation.

     7.      Dr. Brader’s Medical Leave

     Dr. Brader was on medical leave from July 1, 2014 to

October 26, 2014.    Biogen uses a third party vendor to manage

                                  11
 
medical leave.   No Biogen employee received information from a

medical care provider regarding the cause of Dr. Brader’s

behavior in late June and early July 2014.   The only specific

medical information given to Biogen regarding what had happened

to Dr. Brader at this time came from Dr. Brader’s wife, who told

Ms. Sinclair three weeks after his symptoms started that an

infection had caused Dr. Brader’s behavior, and that his

behavior was part of a temporary issue.   Dr. Brader’s health

care provider supported the information given by his wife: in

completing Biogen’s Disability and Accommodation Questionnaire

(“DAQ”) for Dr. Brader’s July to October 2014 leave, the

provider noted that the “impairment began following back

surgery.”

     Ms. Sinclair, Dr. Galdes, and Ms. Ballinger understood that

Dr. Brader’s behavior in late June and early July 2014 was, as

his wife indicated, caused by a temporary infection and that he

had recovered fully from his infection when he returned to work.

Prior to this lawsuit, Dr. Brader never stated to any of them

that he had a broader mental health issue.   Dr. Brader’s health

care provider also supported the conclusion that his illness was

temporary and that he had fully recovered when, in completing

the DAQ, he noted that “upon return” Dr. Brader would have “no

restrictions.”



                                12
 
        8.   Dr. Brader’s Return to Work in October 2014

        Dr. Brader met with Ms. Sinclair on the day he returned to

work.    He requested, and was permitted, to use vacation time

when he initially returned to work so that he was not working a

full schedule immediately.    He made no other request for

accommodation.    Dr. Brader returned to his same position,

compensation, and responsibilities.    He did not make any

complaint about feeling unsafe at work or about discrimination

or harassment when he returned to work.

        Prior to his leave, Dr. Brader had worked on a project with

an external collaborator, Avia Biosystems (“the Avia Project”).

While Dr. Brader was on leave, the Aviva Project was moved to

another group and Dr. Brader did not return to this project

after his medical leave.

        Around March 2015, Dr. Brader began to pursue what he

believed was a novel “crystallization concept.”    He continued to

explore this idea, and received support and funding for it,

until his employment with Biogen ended.

        Dr. Brader testified that the conduct that formed the basis

of his present suit was his removal from the Avia Biosystems

project and feedback from Dr. Weiskopf, including statements

allegedly calling his crystallization concept “stupid,” and

telling Dr. Brader not to ask so many questions in meetings and

not to try so hard.    Notably, Dr. Brader contends that Dr.

                                  13
 
Weiskopf’s inappropriate treatment of him started before he

became disabled (or came to be perceived as disabled) on June

30, 2014.   Dr. Brader testified that Dr. Weiskopf’s response to

his crystallization concept was “disingenuous” because Dr.

Weiskopf was not a subject matter expert in this area.   He

testified that he thought Dr. Weiskopf’s conduct could be

motivated by “professional jealously” and “a desire to take

undue credit” for Dr. Brader’s work.

     Dr. Brader received his 2015 mid-year review in late July

or August 2015.   Dr. Brader testified that he did not complain

about discrimination during this period of time and that, while

he felt Dr. Weiskopf’s review was not accurate, he did not know

what Dr. Weiskopf’s motivation was for the allegedly inaccurate

review.   Dr. Brader contends that he complained to Ms. Ballinger

about Dr. Weiskopf in April 2015 regarding “Dr. Weiskopf’s

conduct” toward him.   In this April 2015 discussion, Dr. Brader

told Ms. Ballinger that Dr. Weiskopf told him that he was

“trying too hard” and thinks he also spoke to her about Dr.

Weiskopf restricting the number of questions he could ask.    Dr.

Brader claims that he complained to Ms. Ballinger about Dr.

Weiskopf in a July 31, 2015 email.   The email referenced was

sent when Ms. Ballinger was on vacation and requests Ms.

Ballinger’s help “understanding the performance expectations

[Dr. Weiskopf] sets for [Plaintiff].”   Ms. Ballinger responded

                                14
 
to his email on her return from vacation.    Dr. Brader sent

another email on August 11, 2015 to Ms. Ballinger and Dr.

Weiskopf detailing suggestions for Dr. Weiskopf to improve his

“managerial effectiveness.”    Both Ms. Ballinger and Dr. Weiskopf

responded on August 20, 2015, with Dr. Weiskopf stating that he

was “committed to working together with [Dr. Brader] to help him

be successful and to strengthen [their] working relationship.”

     Dr. Brader testified that he complained to Mr. Fahie,

another Biogen employee, starting in May 2015, about the fact

that Dr. Weiskopf told him not to try too hard and about the

August 2015 mid-year review.   Mr. Fahie was not Dr. Brader’s

supervisor and Dr. Brader did not report to him directly.      Dr.

Brader testified that he complained to Mr. Fahie that Dr.

Weiskopf’s criticism of him was “very bizarre” and contrary to

Biogen’s “core values.”

     On September 29, 2015, Dr. Brader met with Ms. Ballinger

and presented her with a two-page document outlining his

concerns with the mid-year performance feedback and his position

that his mid-year review was not accurate.   The document that he

handed Ms. Ballinger did not reference harassment or

discrimination; nor did it mention that he felt unsafe at work.

     9.   Dr. Brader’s Termination

     Dr. Galdes was involved in a Biogen team that planned for a

major restructuring of the company in 2015, and was responsible

                                 15
 
for deciding how the TD department would implement the

restructuring.   He was first told on August 6, 2015 that there

would be a reduction in force as part of the restructuring.    The

reduction in force was confidential prior to its public

announcement and was given the code name “Gemstone.”   Dr. Galdes

was one of only about twenty people — out of a workforce of

approximately 8,000 worldwide — who were told about the

restructuring at this time.   Dr. Galdes testified that he was

responsible for identifying a list of employees in PPD who would

be laid off as part of the company’s restructuring and reduction

in force (the “Gemstone list”).    He further testified that he

alone decided to include Dr. Brader on the Gemstone list.

     Dr. Galdes included Dr. Brader on the Gemstone list no

later than September 9, 2015.   Dr. Brader asserts he has no

knowledge of who made the decision to include him in the

Gemstone list or when that decision was made.   Dr. Galdes

included Dr. Brader on the Gemstone list because Biogen did not

need either him or his post-doctoral student, whose positions

were dedicated specifically to new innovations and biologics.

Dr. Galdes testified that he did not consider Dr. Brader’s

“mental breakdown” in any manner when he was determining whether

or not Dr. Brader should be included on the Gemstone list.

     Dr. Galdes did not discuss the decision to include Dr.

Brader on the Gemstone list with Ms. Ballinger or Dr. Weiskopf

                                  16
 
until the decision was being implemented in October 2015.    Dr.

Brader was notified on October 22, 2015, on the same date notice

was provided to most other impacted employees, that he was

included on the Gemstone list and that his employment with

Biogen would end on November 6, 2015.  

B.   Procedural Background

     Dr. Brader, filed his verified complaint in this matter in

Massachusetts Superior Court on April 7, 2016.   On May 16, 2016,

Biogen removed this action to the United States District Court

for the District of Massachusetts pursuant to 28 U.S.C. §§ 1331

and 1441(c)(1)(A) because Dr. Brader asserted federal claims

under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12131, et seq..

     On October 20, 2017, Biogen filed a motion for summary

judgment on all claims asserted in the complaint.   Dr. Brader

opposed the motion on November 22, 2017.

     In response to Dr. Brader’s submissions opposing summary

judgment, Biogen filed a motion to strike several affidavits

filed by Dr. Brader on the basis that the affidavits contained

statements that were not based on the personal knowledge of the

affiants, constituted inadmissible hearsay, or were otherwise

inadmissible.

     At a hearing on May 2, 2018, I denied the motion to strike

and outlined the uses for which I would make use of that

                                17
 
evidence in connection with summary judgment protocol.     I also

allowed further submissions on the question of the appropriate

statute of limitations.   Dr. Brader filed his supplemental

memorandum on May 16, 2018 and Biogen filed its response on May

23, 2018.

      Now, having had the benefit of both a hearing and

supplemental submissions, I will grant Biogen’s motion for

summary judgment.

                       II. STANDARD OF REVIEW

      It is well established that a “court shall grant summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”   FED. R. CIV. P. 56(a).   “To succeed, the moving

party must show that there is an absence of evidence to support

the nonmoving party’s position.”      Rogers v. Fair, 802 F.2d 140,

143 (1st Cir. 1990).   Having successfully done so, “the burden

shifts to the nonmoving party to establish the existence of an

issue of fact that could affect the outcome of the litigation

and from which a reasonable jury could find for the opponent.”

Id.   The nonmoving party “may not rest upon mere allegations,

but must adduce specific, provable facts demonstrating that

there is a triable issue.”   Id. (quoting Brennan v. Hendrigan,

888 F.2d 189, 191 (1st Cir. 1989)).     The facts set forth are

viewed in the light most favorable to the nonmoving party,

                                 18
 
“drawing all reasonable inferences in plaintiff’s favor.”      Smith

v. Stratus Comput., Inc., 40 F.3d 11, 12 (1st Cir. 1994).

                           III. ANALYSIS

A.   The Discrimination Claims

     In his complaint, Dr. Brader brings two claims under the

ADA – one for discrimination and one for wrongful retaliation –

and two identical claims under the parallel state statute,

M.G.L. c. 151B.   Broadly speaking, all four claims allege that

Biogen discriminated against, and improperly terminated, Dr.

Brader because of his disability.     Because all four claims rest

on the same set of factual allegations, have nearly identical

elements, and may be defeated by the same set of affirmative

defenses, I will address these four claims together.

     1.   Statute of Limitations

     After a hearing on May 2, 2018, I permitted the parties to

submit supplemental memoranda regarding Biogen’s contention that

Dr. Brader’s substantive claims are barred by the statute of

limitations.   I now find that, while his termination was an

adverse employment action within the statute of limitations, any

alleged discriminatory acts taking place before the spring of

2015 fall outside the limitations period.

     Under the ADA, “a claimant who seeks to recover for an

asserted violation . . . first must exhaust administrative

remedies,” either by filing a charge with the Federal Equal

                                 19
 
Employment Opportunities Commission (“EEOC”) or “with an

appropriate state or local agency, within the prescribed time

limits.”     Bonilla v. Muebles J.J. Alvarez, Inc., 194 F.3d 275,

278 (1st Cir. 1999); see also Rivera-Diaz v. Humana Insurance of

Puerto Rico, 748 F.3d 387, 390 (1st Cir. 2014) (“The first

component [of the enforcement provision of the ADA] contemplates

the filing of an administrative charge within either 180 or 300

days of the offending conduct, depending on the particular

jurisdiction in which the charged conduct occurs.”).    A

plaintiff’s failure to first file with either EEOC or, in the

case of Massachusetts, with the Massachusetts Commission Against

Discrimination (“MCAD”) “if unexcused, bars the courthouse door”

as such a filing “is a prerequisite to the commencement of

suit.”     Bonilla, 194 F.3d at 278.

     Massachusetts law imposes an identical exhaustion

requirement; a plaintiff “may maintain a civil action only if

she has previous filed a timely complaint with the Massachusetts

Commission Against Discrimination.”     Christo v. Edward G. Boyle

Ins. Agency, Inc., 525 N.E.2d 643, 644 (Mass. 1988) (citing

M.G.L. c. 151B § 9).    For a complaint to be timely, it must be

filed with MCAD within 300 days of the alleged unlawful conduct.

804 C.M.R. § 1.10(2).

     Here, Dr. Brader does not contest that much of the conduct

underlying his claim – Biogen’s failure to promote him in 2014,

                                  20
 
his removal from the Avia Project, and any failure to

investigate claims of harassment in 2014 – fall outside the 300-

day limitations period.2                                       Instead, Dr. Brader argues that my

consideration of this conduct is not time-barred because it

constitutes part of a continuing violation.                                       Alternatively, he

argues that the statute of limitations should be tolled either

because he could not reasonably have discovered the violation

until he was terminated or under the doctrine of equitable

tolling.                     I address, and reject, each argument in turn.

                             a. The Continuing Violation Doctrine

              Both federal and state law recognize that, when a violation

of anti-discrimination law is continuous, the administrative

body with which the original complaint is filed (and by

extension, a court) may consider conduct that occurred outside

the 300-day limitations period.                                       However, federal and state

courts differ with respect to the scope of this exception.

              Federal courts have consistently held that “the statute

[here, the ADA], precludes recovery for discrete acts of

discrimination or retaliation that occur outside the statutory

time period” but allows the EEOC and courts to consider “the



                                                            
2 Dr. Brader filed his complaint with MCAD on December 23, 2015,
roughly two months after he was terminated as part of Biogen’s
reduction in force. Therefore, at least the portion of his
claims that focuses on his termination in October 2015 is
properly before me and is not time barred.
                                                                    21
 
entire scope of a hostile work environment” to inform its

decision.   Nat’l Railroad Passenger Corp. v. Morgan, 536 U.S.

101, 105 (2002).   If the alleged violation “occurs in the wake

of some continuing policy, itself illegal, then the law does not

bar a suit aimed at the employer’s dogged insistence upon that

policy within the prescriptive period,” even in the absence of a

discrete violation within the statutory period.    Thornton v.

United Parcel Service, Inc., 587 F.3d 27, 33 (1st Cir. 2009).

However, “a mere series of discriminatory acts motivated by

discriminatory animus cannot [itself] be a systemic violation”

in the absence of a discriminatory policy.”   Id.; see also

Sabree v. United Brotherhood of Carpenters and Joiners Local No.

33, 921 F.2d 396, 399-400 (1st Cir. 1990).

     Under this standard, Mr. Brader’s federal claims that rest

on conduct taking place in 2014 are time-barred.   Biogen’s

decisions not to promote Dr. Brader and to remove him from the

Avia Project during his leave of absence are both discrete

incidents that fall outside the 300-day limitations period.

Similarly, while Dr. Brader’s statements that he was being

harassed and felt unsafe at work may indicate a continuing

violation, there is no evidence that Biogen’s alleged failure to

investigate and act was part of a discriminatory policy that is,

in and of itself, a violation of law.

     The standard applied by the Commonwealth, however, is more

                                22
 
sympathetic to plaintiffs.    For the continuing violation rule to

apply under Massachusetts law, there must be “(1) at least one

discriminatory act [that] occurred” within the 300-day

limitations period; (2) the alleged discriminatory act must have

“a substantial relationship to the alleged untimely

discriminatory acts;” and, (3) the earlier violations were such

that they “did not trigger [the plaintiff’s] awareness and duty

to assert his rights.”     Ocean Spray Cranberries, Inc. v. Mass.

Com’n Against Discrimination, 808 N.E.2d 257, 266-67 (Mass.

2004).   When the claim is based on an allegation that the

harassment created a hostile work environment, Massachusetts

courts have held that the limitations period begins to run when

the plaintiff knew that her employer would not take steps to

remedy the harassment, rather than when she had notice that she

had an actionable claim.     Cuddyer v. Stop & Shop Supermarket

Co., 750 N.E.2d 928, 942 (Mass. 2001).

     Even this lower standard is not met here.    While Dr. Brader

certainly alleged that at least one wrongful act – his

termination – took place within the limitations period, he has

not shown that his termination had any relationship, much less a

substantial one, to the alleged misconduct in 2014.    There is no

evidence in the record that Biogen’s decision to terminate Dr.

Brader was influenced by his 2014 breakdown, or that the

individuals responsible for making the decision to terminate him

                                  23
 
were aware of the fact that he continued to have concerns about

his mental health after his return from leave in October 2014.

At most, Dr. Brader can argue that he did not know that Biogen

would not act to remedy the alleged harassment until after he

returned from his leave of absence in October 2014.                   However, he

has provided no evidence on record that Biogen was aware of the

fact that he faced ongoing harassment because of his disability

until after the decision to terminate Dr. Brader was made.3

              Consequently, I find no evidence that the violation was

continuous such that the alleged misconduct that took place in

2014 is actionable.

                             b. The Discovery Rule

              Dr. Brader also argues that the statute of limitations

should be tolled under the so-called “discovery rule,” which

states that “a particular cause of action does not begin to

[accrue] until the plaintiff knows, or should have known, that

she has been harmed by the defendant’s conduct.”                    Silvestris v.



                                                            
3 Dr. Brader alleges that he received a poor mid-year review from
his supervisor, Dr. Weiskopf, in June or July 2015 and was
consistently criticized by Dr. Weiskopf prior to that, in the
spring of 2015. He also alleges that he spoke to Ms. Ballinger
in both April 2015 and in July 2015 about Dr. Weiskopf’s
conduct, though Dr. Weiskopf indicated in August 2015 that he
was committed to working with Dr. Brader to remedy the
situation. While this series of conversations may suggest an
ongoing violation, they already fall within the 300-day
statutory period and may be considered as part of Dr. Brader’s
discrimination claim.
                                                               24
 
Tantasqua Regional School Dist., 847 N.E.2d 328, 336 (Mass.

2006); see also Delaware State College v. Ricks, 449 U.S. 250,

259 (1980) (recognizing the same rule in cases alleging

employment discrimination under federal law).   Here, Dr. Brader

alleges that he could not reasonably have known that Biogen was

discriminating against him because of his disability until he

was ultimately terminated in October 2015.

     This argument is unpersuasive.    Dr. Brader certainly was

aware of the fact that Biogen failed to promote him and

subsequently removed him from the Avia Project in October 2014.

He also should have known that his supervisor’s behavior had not

changed once he returned from leave in October 2014.   He could

have complained at that time.    Consequently, Dr. Brader has not

shown that his claims relating to conduct taking place in 2014

should be allowed under the discovery rule.

          c. Equitable Tolling

     Finally, Dr. Brader argues that the statute of limitations

should be equitably tolled because his mental illness prevented

him from filing a timely claim.    Though Dr. Brader’s reluctance

to confront his employer is to some degree understandable, it is

not sufficient to invoke the doctrine of equitable tolling,

especially in the absence of an allegation that Biogen

intentionally concealed information or that Dr. Brader did not

understand the nature or effects of his actions.    See e.g.,

                                  25
 
Andrews v. Arkwright Mutual Insurance Co., 673 N.E.2d 40, 41

(Mass. 1996) (rescript); Desando v. Lucent Technologies, 193

F.Supp.2d 358, 361 (D. Mass. 2002).

     Consequently, only Dr. Brader’s claim that he was

improperly terminated in October 2015 is timely, and will be

considered on the merits.

     2.   Notice and Biogen’s Duty to Investigate
     In anticipation of Dr. Brader’s arguments in opposition to

its motion for summary judgment, Biogen contends that it was not

given notice of Dr. Brader’s claims for harassment and

discrimination and therefore, had no legal obligation to

investigate or respond.

     For an employer to be held liable under the ADA, it is not

enough for a plaintiff to show that he suffered harassment, “no

matter how severe or pervasive.”      Medina-Rivera v. MVM, Inc.,

713 F.3d 132, 138 (1st Cir, 2013).     He also “had to say

something to put [the employer] on notice [both that he was

experiencing harassment] and that the complained-of harassment

was [disability]-based.”    Id. (establishing a notice requirement

for cases brought for sexual harassment under Title VII); see

also Roman-Oliveras v. Puerto Rico Elec. Power Authority, 655

F.3d 43, 51 (1st Cir. 2011) (“[T]he statutory scheme and

language of Title I of the ADA and Title VII [of the Civil

Rights Act] are identical in many respects . . . [G]iven the


                                 26
 
parallel statutory language . . . we think it apparent that

Congress intended these two employment discrimination provisions

to be read uniformly.”).4

              In this context, I conclude that, even if Biogen had notice

of harassment (of which I am skeptical), it did not have notice

that the harassment was based on Dr. Brader’s disability.                                          Dr.

Brader had to say something to put Biogen on notice that the

complained-of harassment was based on his disability, but his

own testimony indicates that he did not make those specific

complaints.                           Most of his complaints involved the feedback that

he received from Dr. Weiskopf.                                        When Ms. Sinclair asked for a

clarification about why he felt unsafe at work, he did not

provide her with an explanation.                                           In any event, Ms. Sinclair

provided him resources                                         to help him address his concerns.   When

he was hospitalized, Mrs. Brader informed Ms. Sinclair that his

behavior may have been caused by an infection after his back

surgery and that it would likely be resolved.                                          Moreover, when

Dr. Brader returned to work after his three to four month

medical leave, his only request was that he be permitted to work

a part-time work schedule.                                        He was accommodated in response to

his request.



                                                            
4 Taking my direction from the First Circuit on this matter, I
will also look to precedent governing cases brought under Title
VII of the Civil Rights Act to inform my decision in this case.
                                                                      27
 
     Dr. Brader has provided arguments based on Biogen’s HR

policies and procedures for complaints for harassment and his

main arguments revolve around what those policies allegedly

require Biogen to undertake when receiving such complaints.   He

states that the only plausible reason Ms. Sinclair did not take

his complaints seriously was on account of his mental disability

at the time.   Furthermore, Dr. Brader asserts that Ms.

Sinclair’s decision was in direct conflict with Biogen policies

that require her to report or investigate Dr. Brader’s concerns.

Although the alleged violation of Biogen’s HR policies is

arguably problematic, these assertions do not bolster Dr.

Brader’s discrimination and retaliation claim and do not give

weight to his pretextual arguments.

     3.    The Discrimination Claims

     In arguing its motion for summary judgment on the merits,

Biogen contends both that it acted without the requisite animus

and that it has established a legitimate, nondiscriminatory

reason for its employment decisions and that Dr. Brader cannot

establish that Biogen’s justification for its decisions is mere

pretext.

     The ADA “prohibits discrimination against ‘a qualified

individual with a disability because of the disability of such

individual in regard to . . . terms, conditions, and privileges

of employment.’”   Freadman v. Metro. Prop. & Cas. Ins. Co., 484

                                28
 
F.3d 91, 99 (1st Cir. 2007) (quoting 42 U.S.C. § 12112(a)).

Massachusetts law carries a similar prohibition, see M.G.L

c. 151B § 4,5 and both Dr. Brader’s state and federal

discrimination claims are appropriately analyzed under the

three-part test developed in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973).

              It is well settled that, to establish a prima facie case of

disparate treatment, a plaintiff must show: “(1) [he] suffers

from a disability or handicap, as defined by the ADA; (2) [he]

was nevertheless able to perform the essential functions of

h[is] job, either with or without reasonable accommodation; and

(3) the defendant took an adverse employment action against

h[im] because of, in whole or in part, h[is] protected

disability.”                             Freadman, 484 F.3d at 99 n. 7.   If the plaintiff

is able to establish a prima facie case, “the burden then shifts



                                                            
5 Importantly, Massachusetts law and the ADA differ with respect
to their scope, and with respect to the definition of a
“handicap.” Compare M.G.L. c. 151B §§ 1 (5), (16), and (17)
with 42 U.S.C. §§ 12102, 12111(5). Beyond these differences,
however, Massachusetts courts frequently look to the standards
imposed by federal law – whether the ADA or Title VII of the
Civil Rights Act – when interpreting M.G.L. c. 151B. See e.g.,
Labonte v. Hutchins & Wheeler, 678 N.E.2d 853, 856 n. 5 (Mass.
1997); Wheatley v. American Telephone & Telegraph Co., 636
N.E.2d 265, 268 (Mass. 1994) (“It is our practice to apply
Federal case law construing the Federal anti-discrimination
statutes in interpreting G.L. c. 151B.”). Consequently, I will
address the elements of the state and federal claim
simultaneously, and will distinguish the state and federal
claims only when state law diverges from federal law.
                                                               29
 
to the defendant to ‘articulate a legitimate, non-discriminatory

reason for its employment decision and to produce credible

evidence to show that the reason advanced was the real reason.’”

Id. at 99 (quoting Tobin v. Liberty Mut. Ins. Co., 433 F.3d 100,

105 (1st Cir. 2005)).     If the defendant is able to do so, “the

burden then shifts back to the plaintiff to ‘proffer evidence to

establish that [the defendant’s] non-discriminatory

justification is mere pretext, cloaking discriminatory animus.’”

Id. (quoting Tobin, 433 F.3d at 105).

     Notwithstanding this burden-shifting framework, “the burden

of proving unlawful discrimination rests with the plaintiff at

all times.”    Id.   “Proof of more than [plaintiff’s] subjective

belief that he was the target of discrimination . . . is

required.”    Mariani-Colon v. Dep’t of Homeland Sec. ex rel.

Chertoff, 511 F.3d 216, 222 (1st Cir. 2007).

     For purposes of the motion for summary judgment now before

me, Biogen does not dispute that Dr. Brader can satisfy the

first two elements of his claim – that he suffers from a

disability or a handicap, as those terms are defined in both

federal and state law, and that he was able to perform the

functions of his job.    It does, however, argue that Dr. Brader

does not show that he was discriminated against because of his

disability.   Biogen further argues that it had a legitimate,



                                  30
 
non-discriminatory reason for terminating his employment that is

not pretextual.

     For the sake of deciding the present motion, I will assume

that Dr. Brader suffers from a disability or handicap and that

he was, nevertheless, able to perform the essential functions of

his job, either with or without reasonable accommodation.    I

cannot, however, agree with Dr. Brader that Biogen took an

adverse employment action against him because of, in whole or in

part, his protected disability or that Biogen’s reasoning for

its actions was pretextual.   Since these two elements dovetail

with one another, I consider them together.

     Although Dr. Brader has listed several discriminatory

actions taken against him in his opposition memorandum, the two

adverse employment actions that he has identified that may

potentially qualify as evidence of discrimination are the

following: Biogen’s decision to transition the responsibility

for the Avia Project to another employee while Dr. Brader was on

medical leave in 2014 and its decision to include Dr. Brader in

the layoff list pursuant to its reduction in force in 2015.      As

I have concluded in Section III.A. supra, while only the

termination is within the statute of limitations, I will

consider the Avia Project as evidence to the degree it provides

support for a finding that the termination was discriminatory.



                                31
 
              Dr. Brader was out on medical leave from July 2014 until

October 2014.                               In order to accommodate both him and the external

collaborator, Avia Biosystems, it was reasonable for Biogen to

have another employee continue work with Avia Biosystems.                                   It is

hard to imagine such a project being placed in suspension due to

the absence of one employee.                                   Furthermore, there is no evidence

that there was any negative impact on Dr. Brader as a result of

this project being transitioned to someone else.                                  He speculates

that he did not get promoted as a result, but such speculation,

in the absence of any record evidence, is not sufficient.

Indeed, Dr. Brader does not allege that his pay was cut or that

he was otherwise demoted or prevented from working on future

collaborations.                                   His only objection is that he was removed from

a specific project while on medical leave.6

              More fundamentally, it is undisputed that Dr. Brader was

included in a large reduction in force that resulted in Biogen’s

laying off a significant portion of its work force.                                   The

reduction in force was confidential prior to its public

announcement and was given the code name “Gemstone.”                                  Dr. Galdes

did not discuss the decision to include Dr. Brader on the

Gemstone list with Ms. Ballinger or Dr. Weiskopf until the

decision was being implemented in October 2015.                                  He included Dr.


                                                            
6 There is also no indication in the record that Dr. Brader asked
to return to the Avia Project and that his request was denied.
                                                                32
 
Brader on the Gemstone list no later than September 9, 2015.

Dr. Galdes testified that he included Dr. Brader on the Gemstone

list because Biogen did not need either him or his post-doctoral

student, whose positions were dedicated specifically to new

innovations and biologics.    Based on this evidence, it is clear

both that Dr. Brader has not shown that he was discriminated

against because of his disability and that Biogen met its burden

of articulating a legitimate, non-discriminatory reason for both

Dr. Brader’s transition out of working with Avia Biosystems and

his termination.

        Dr. Brader also cannot establish that Biogen’s

justification for its decisions was mere pretext.    No doubt Dr.

Brader’s colleagues and supervisors, as a result of his actions

and emails during the relevant time period, could surmise that

he was not acting as he normally would and that something was

wrong.    Dr. Brader maintains that he was being harassed because

of his mental illness, and, that as a result, he felt unsafe at

work.    He characterized Dr. Weiskopf’s feedback with respect to

his June 18, 2014 presentation as “harassment,” but when he was

asked what he thought Dr. Weiskopf’s motivation was for his

actions in 2014, Dr. Brader testified that he did not know and

that he could only “speculate” as to Dr. Weiskopf’s motivation.

In a meeting with Dr. Weiskopf on the morning of June 30, 2014,

Dr. Brader asked Dr. Weiskopf to “stop harassing” him and,

                                  33
 
specifically, objected to Dr. Weiskopf’s criticisms of his

presentation.    Furthermore, when asked why he did not feel safe,

Dr. Brader could not provide a clear response.

     In further support of his arguments, Dr. Brader points to

Biogen’s HR policies, which establish a supervisor’s

responsibilities when any alleged or perceived incidents or

discrimination or harassment are reported to them.     He also

offers evidence that Biogen has a known history of conducting an

investigation when an employee tells them they do not feel safe,

and that it failed to investigate here.

     However, both Ms. Sinclair and Ms. Ballinger, on several

occasions, directed Dr. Brader’s attention to Biogen’s employee

assistance program.   Notably, in her affidavit in support of Dr.

Brader, Ms. Moore asserts that Biogen’s HR policies “must be

adhered to in letter and spirit in order to prevent unlawful

actions, inappropriate conduct, threatening behavior, and/or a

hostile work environment to permeate the Biogen workplace, among

other things.”

     Dr. Brader’s complaints, especially in the beginning, did

not raise a concern of unlawful or inappropriate behavior.

Rather, they primarily concerned Dr. Weiskopf and his comments

about Dr. Brader’s presentation.      The only potentially alarming

information he relayed to Biogen during the relevant time period

was that he felt unsafe.   When asked to clarify, his responses

                                 34
 
were usually incoherent.    To be sure, the incoherence of his

emails strongly supports his claim that there was something

wrong with Dr. Brader.   However, that is not enough to support

the proposition that Dr. Brader’s disability was the motivation

for Ms. Ballinger’s and Dr. Weiskopf’s treatment of him.

     Dr. Brader also speculates that a decision to promote him

was made in June 2014, before he had a disability, and was then

revoked after he became disabled.     He cites Ms. Sinclair’s notes

from September 2014 that reference a June 19, 2014 promotion

meeting.   These notes, however, do not state that a decision had

been made to promote Dr. Brader in June 2014, but rather that

the matter was discussed.    More specifically, the notes do not

support the inference that Biogen declined to promote Dr. Brader

because of his disability.

     Moreover, Biogen’s decision to reassign the Avia Biosystems

project to another Biogen employee when Dr. Brader was on

medical leave was appropriate in light of the circumstances.

The affidavits submitted by Dr. Brader from the Avia Biosystems

cofounder and Dr. Brader’s post-doctoral student that Dr. Brader

provided do not support the conclusion that Biogen’s decision

was based on Dr. Brader’s disability.

     Lastly, Dr. Brader makes much of the fact that he only

spent 15% of his time on new technology advancement and

innovation, the area of work in which Biogen no longer wanted to

                                 35
 
invest.   This he observes was less than the 20% that another

Biogen employee dedicated to continuing Dr. Brader’s research

after he was let go.   But Dr. Brader fails to acknowledge that

instead of having two employees, one of whom worked 15% of his

time on new technology advancement and innovation, Biogen was

left with one employee who arguably spent 20% of his time on new

technology advancement and innovation.   Consideration of job

functions is not inherently suspect.   I do not find Dr. Brader’s

reliance on these percentages particularly illuminating when

considering whether Biogen’s decision to terminate him was

pretextual.

     Therefore, I will grant summary judgment to Biogen on the

discrimination claims.

     4.     Retaliation Claims

     With respect to the retaliation claim, Biogen argues that

Dr. Brader did not engage in protected activity and, even if he

did, Dr. Brader cannot establish that he suffered retaliation as

a result.

     The ADA's retaliation provision provides that “[n]o person

shall discriminate against any individual because such

individual has opposed any act or practice made unlawful by this

chapter.” Freadman, 484 F.3d at 106 (quoting 42 U.S.C.

§ 12203(a)).   A “plaintiff may assert a claim for retaliation

even if [he] fails to succeed on a disability claim.”    Freadman,

                                 36
 
484 F.3d at 106 (quoting Soileau v. Guilford of Me., Inc., 105

F.3d 12, 16 (1st Cir. 1997)).

     Claims for unlawful retaliation are analyzed under the same

burden-shifting framework applicable to employment

discrimination claims.   Kelley v. Correctional Medical Services,

Inc., 707 F.3d 108, 115 (1st Cir. 2013).   Accordingly, “to make

out a prima facie retaliation claim, the plaintiff must show

that (1) [he] engaged in protected conduct; (2) [he] suffered an

adverse employment action; and (3) there was a causal connection

between the protected conduct and the adverse action.’”     Kelley,

707 F.3d at 115; see also Mole v. Univ. of Mass., 814 N.E.2d

329, 338-39 (Mass. 2004) (quoting Mesnick v. Gen. Elec. Co., 950

F.2d 816, 827 (1st Cir. 1991), cert. denied, 504 U.S. 985

(1992)) (holding that a plaintiff must establish the same three

elements to succeed on a claim for retaliation under M.G.L.

c. 151B).   “Once a plaintiff makes out a prima facie case of

retaliation, ‘the burden shifts to the employer to articulate a

legitimate, nondiscriminatory reason for its employment

decision.’”   Carreras v. Sajo, Garcia & Partners, 596 F.3d 25,

36 (1st Cir., 2010) (quoting Wright v. CompUSA, Inc., 352 F.3d

472, 478 (1st Cir. 2003)).   If the employer provides a

legitimate reason for its decision, the burden shifts back to

the plaintiff to show that the motive was retaliatory.    Id.



                                37
 
       Under both state and federal law, “protected activity”

includes opposing unlawful employment practices, filing a

complaint, or testifying or assisting in a proceeding before

either the EEOC or MCAD.     See M.G.L. c. 151B § 4(4); 42 U.S.C.

§ 2000e-3(a).   Requesting an accommodation is also protected

conduct.    Freadman, 484 F.3d at 106.   Certainly Dr. Brader’s

request to use his vacation days constitutes protected activity

under this standard.    It is more difficult, however, to

establish that his complaints to Ms. Sinclair and Ms. Ballinger

about Dr. Weiskopf do as well, especially since the record shows

only that these complaints centered on Dr. Brader’s disagreement

with his supervisors about feedback he received for his

presentation.

       Even if these conversations constituted protected conduct,

the record does not show a causal nexus between this conduct and

his termination when I am satisfied that Biogen has provided a

legitimate non-retaliatory reason for its decision to terminate

him.   In particular, I find that, as with Dr. Brader’s

discrimination claim, he has not adequately alleged here that

the adverse employment action – his termination – was related in

any way to his complaints about his supervisor or any other

protected conduct.     See supra.   This is especially true since

Dr. Brader asserts that his supervisor treated him in the same

way both before and after he was disabled.

                                    38
 
     Consequently, I will grant summary judgement to Biogen with

respect to Dr. Brader’s retaliation claim.

B.   Negligent Infliction of Emotional Distress Claim

     In addition to his discrimination claims under both federal

and state law, Dr. Brader also brings a claim for common-law

negligent infliction of emotional distress.    In its motion for

summary judgment, Biogen argues that this claim is precluded by

the Massachusetts Workers’ Compensation Act (“MWCA”) and, in any

event, should fail on the merits.

     I address each argument in turn.

     1.   Preclusion

     As a preliminary matter, Biogen argues that Dr. Brader

cannot recover on a claim for negligent infliction of emotional

distress because the common-law claim is foreclosed by the MWCA.

M.G.L. c. 152 § 24.    Specifically, “common law actions are

barred where: ‘the plaintiff is shown to be an employee; his

condition is shown to be a personal injury within the [MWCA’s

meaning]; and the injury is shown to have arisen out of and in

the course of . . . employment.’”     LaValley v. Quebecor World

Book Servs. LLC, 315 F. Supp. 2d 136, 149 (D. Mass. 2004)

(citing Foley v. Polaroid Corp., 413 N.E.2d 711, 713-14 (Mass.

1980)).

     In particular, “where ‘mental harm is the essence of the

[claim],’ it is an indispensable ingredient, and the claim is

                                 39
 
barred.”        Green v. Wyman-Gordon Co., 664 N.E.2d 808, 814 (Mass.

1996) (citing Foley, 413 N.E.2d at 716).         However, where

“‘physical or mental harm is incidental, and is not an

indispensable ingredient’ of the claim,” the underlying common

law claims survive.          Id., citing Foley, 413 N.E.2d at 716.

        Here, Dr. Brader was a Biogen employee when the conduct

giving rise to this claim took place, and his claims for

negligent infliction of emotional distress are covered by the

MWCA.        LaValley, 315 F. Supp. 2d at 149 (“[C]laims for negligent

infliction of emotional distress are covered by the MWCA.”).

Although claims for violation of civil rights are not

compensable under the MWCA and thus are not barred, Green, 664

N.E.2d at 814, the claim for negligent infliction of emotional

distress is separate from, and brought in addition to, his civil

rights claims.

        Consequently, the mental harm alleged here is not merely

incidental; rather, it is the core of Dr. Brader’s claim for

relief.       Furthermore, it is undisputed that Dr. Brader’s claim

arose “out of and in the course of employment,” resulting,

namely, from the treatment of his supervisors.         Dr. Brader’s

claim for negligent infliction of emotional distress therefore

is barred by the exclusivity provision of the MWCA.

        2.      The Merits

        Even if the claim was not precluded by statute, Dr.

                                       40
 
Brader’s claim for negligent infliction of emotional distress

fails because Dr. Brader has not met his burden to show that a

reasonable person would have suffered emotional distress under

the same circumstances.   Specifically, the conduct alleged here

does not rise beyond the level of a typical workplace

disagreement.

     In evaluating a claim for negligent infliction of emotional

distress at the summary judgment state, I consider both the

existence of “objective corroboration of the emotional distress

alleged” and the question whether “[a] reasonable person would

have suffered emotional distress attributable to acts of another

in th[at] setting.”   Sorenson v. H & R Block, Inc., No. 99-

10268-DPW, 2002 WL 31194868, at *18-19 (D. Mass. Aug. 27, 2002);

see also DiMare v. RealtyTrac, Inc., 714 F. Supp. 2d 199, 211

(D. Mass. 2010) (“[P]laintiff must prove that a reasonable

person in her position would have suffered the level of

emotional distress that she suffered”).

     While questions of reasonableness with respect to suffering

emotional distress are usually reserved for the finder of fact,

see Payton v. Abbott Labs, 437 N.E.2d 171, 181 (Mass. 1982),

“summary judgment is appropriate when the evidence, and

all reasonable inferences derived therefrom, can lead to only

one conclusion.”   Taylor v. Swartwout, 445 F. Supp. 2d 98, 106

(D. Mass. 2006).   With this in mind, I cannot find that a

                                41
 
reasonable person in Dr. Brader’s position would have suffered

the level of emotional distress that he has suffered, especially

in the absence of record evidence that his conversations and so-

called “harassment” constituted anything more than professional

disagreement.

     Therefore, I will grant Biogen’s motion for summary

judgment with respect to Dr. Brader’s negligent infliction of

emotional distress claim.

                            IV. CONCLUSION

     For the reasons set forth above, Biogen’s motion for

summary judgment [Dkt. No. 46] is GRANTED as to all claims.

 



                                /s/ Douglas P. Woodlock_____
                                DOUGLAS P. WOODLOCK
                                UNITED STATES DISTRICT JUDGE
 




                                  42
 
